Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112 second paragraph is withdrawn in view of the amendments filed 04/06/2022.

Claim Rejections 
The rejections of claims 1-6 as stated in the Non-Final office action of 01/20/2022 are maintained.  See previous office action.

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
Applicant argues the 35 U.S.C. 102 rejection over Hu is improper because the Examiner did not provide sufficient evidence that the plurality of openings in the mesh recited by Hu 20180057402 (page 8 of remarks filed 04/06/2022).
In response to this argument, Hu discloses a salt bath of potassium nitrate and a glass containing sodium or lithium and a stabilizer to [0004] and indicates the functional ions in the stabilizer remove the impurity ions [0036] at least the stabilizer in table 2 discloses phosphate, and claims 1 and 5 states the mesh holds and removes the stabilizer thus not including any bonding with additional ions exuded from the glass thus one skilled in the art would inherently recognize that a stabilizer having mesh wherein the stabilizer is removed and sodium ions are the impurity the mesh openings are necessarily smaller than trisodium phosphate.  Existing chemical reactions where the stabilizer removes the impurity ions does not need to be explained to one skilled in the art.
MPEP 2112 also states
Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."

Applicant has relied on the court case of MPEP 2112:
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art);

This is not a rejection based on what may occur.  Scientifically, and as stated by Hu this claimed feature is necessarily present. Applicant’s argument including In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1951 (Fed. Cir. 1999) is not applicable to the present inherent rejection for the same reasons.

Applicant argues the 35 U.S.C. 103 rejection over Hu in view of Imai because there is not rationale to modify the mesh size of Hu.
	In response to this argument, as stated in the rejection:
In the practice of compact prosecution the claims are also rejected over Hu in view of Imai.
Hu discloses a stabilizer for removing the impurity ions exuded from the glass.  Ion exchange is known to create strengthening of glass by exchanging larger ions for smaller ions and creating compressive stresses.  This is well-known to one skilled in the art and can be found in [0003] of Hu. Imai is cited for showing an alternative stabilizer, as referred to by Hu, including phosphate of trisodium phosphate.  Phosphate will bond to the smaller ions of lithium or sodium exuded from the glass as taught by Hu thus one may be motivated to use the stabilizer taught by Imai in the invention of Hu.  Additionally scaling up and down of the mesh size to achieve the same result of Hu is considered obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741